

Exhibit 10.1


HILTON 2019 EMPLOYEE STOCK PURCHASE PLAN
1.
Purpose and Term

The purpose of the Hilton 2019 Employee Stock Purchase Plan, as it may be
amended and/or restated (the “Plan”), is to give Eligible Employees of certain
Designated Companies an opportunity to purchase shares of the common stock of
the Company. The Company intends that the Plan to qualify as an “employee stock
purchase plan” under Code Section 423 of the Code (each such Offering, a
“Section 423 Offering”). Any provisions required to be included in the Plan
under Code Section 423 are hereby included as fully as though set forth in the
Plan. Notwithstanding the foregoing, the Committee may also authorize Offerings
that are not intended to comply with the requirements of Code Section 423, which
may, but are not required to, be made pursuant to any rules, procedures, or
sub-plans (collectively, “Sub-Plans”) adopted by the Committee for such purpose
(each, a “Non-Section 423 Offering”).
The Effective Date of the Plan shall be May 9, 2019. The term of the Plan shall
continue until terminated by the Board pursuant to Section 13 or the date on
which all of the shares of Stock available for issuance under the Plan have been
issued.
2.
Definitions

Any term not expressly defined in the Plan but defined for purposes of
Section 423 of the Code will have the same definition here. In addition to terms
defined elsewhere in the Plan, the following terms will have the meanings given
below unless the Committee determines otherwise:
(a)        “Affiliate” means any entity, other than a Subsidiary, that directly
or through one or more intermediaries is controlled by, or is under common
control with, the Company, as determined by the Committee.
(b)        “Applicable Law” means any applicable laws, rules and regulations (or
similar guidance), including but not limited to the General Corporation Law of
the State of Delaware, the Securities Act, the Exchange Act, the Code and the
listing or other rules of any applicable stock exchange, and the applicable laws
of any foreign country or jurisdiction where Purchase Rights are, or will be,
granted under the Plan. References to any applicable laws, rules and
regulations, including references to any sections or other provisions of
applicable laws, rules and regulations also refer to any successor or amended
provisions unless the Committee determines otherwise. Further, references to any
section of a law shall be deemed to include any regulations or other
interpretive guidance under such section, unless the Committee determines
otherwise.
(c)        “Board” means the Board of Directors of the Company.
(d)        “Change in Control” means:
(i) the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock; or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (clauses (A) and
(B), the “Outstanding Company Voting Securities”); provided, however, that for
purposes of this Plan, the following acquisitions shall not constitute a Change
in Control: (I) any acquisition by the Company or any of its Subsidiaries;
(II) any acquisition by any employee benefit plan sponsored or maintained by the
Company or any of its Subsidiaries; or (III) in respect of a particular
Participant, any acquisition by the Participant or any group of Persons
including the Participant (or any entity controlled by the Participant or any
group of Persons including the Participant);
(ii) during any period of twenty-four (24) months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the Effective Date, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
(iii) the sale, transfer or other disposition of all or substantially all of the
business or assets of the Company and its Subsidiaries (taken as a whole); or
(iv) the consummation of a reorganization, recapitalization, merger,
consolidation, or other similar transaction involving the Company (a “Business
Combination”), unless immediately following such Business Combination, 50% or
more of the total voting power of the entity resulting from such Business
Combination (or, if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of sufficient voting securities eligible to
elect a majority of the board of directors (or the analogous governing body) of
such resulting entity) is held by the holders of the Outstanding Company Voting
Securities immediately prior to such Business Combination.
(e)        “Code” means the U.S. Internal Revenue Code of 1986, as amended.
(f)        “Committee” means the Compensation Committee of the Board, which has
authority to administer the Plan pursuant to Section 3. All references to the
Committee in the Plan shall include any administrator, including management of
the Company or its subsidiaries or affiliates, to which the Committee has
delegated any part of its responsibilities and powers pursuant to Section 3(b).
(g)        “Common Stock” means shares of the common stock of the Company, par
value $0.01 per share, and any successor securities.
(h)        “Company” means Hilton Worldwide Holdings Inc., a Delaware
corporation, and any successor thereto.
(i)        “Compensation” means, unless otherwise determined by the Committee, a
Participant’s base salary and wages, and may include other items of cash
earnings, including bonuses, commissions and other forms of incentive
compensation, paid tips (other than cash tips), gratuities, and service charges
(but excluding gifts, prizes, awards, relocation payments, severance, or similar
elements of compensation), determined as of the date of the Contribution or such
other date or dates as may be determined by the Committee.
(j)        “Contributions” means the amount of Compensation contributed by a
Participant through payroll deductions; provided, however, that “Contributions”
may also include other payments to fund the exercise of a Purchase Right to
purchase shares of Common Stock under the Plan to the extent payroll deductions
are not permitted by Applicable Law, as determined by the Company in its sole
discretion.
(k)        “Designated Company” means the Company or any Subsidiary or
Affiliate, whether now existing or existing in the future, that has been
designated by the Committee from time to time in its sole discretion as eligible
to participate in the Plan. The Committee may designate Subsidiaries or
Affiliates as Designated Companies in a Non-Section 423 Offering. For purposes
of a Section 423 Offering, only the Company and its Subsidiaries may be
Designated Companies; provided, however, that at any given time, a Subsidiary
that is a Designated Company under a Section 423 Offering will not be a
Designated Company under a Non-Section 423 Offering.
(l)         “Eligible Employee” means any Employee of a Designated Company
except (unless otherwise determined by the Committee):
(i) an Employee who is a Section 16(a) officer and/or is subject to the
disclosure requirements of the Exchange Act,
(ii) any Employee who has been employed for less than 90 days,
(iii) any Employee whose customary employment is for not more than five months
in any calendar year; provided, however, that Employees of a participating
Company may be Eligible Employees even if their customary employment is less
than five months per calendar year, to the extent required by local law.
No Employee shall be granted a Purchase Right under the Plan if, immediately
after such grant, the Employee would own or hold options to purchase stock of
the Company or a Related Corporation possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of such
corporation, as determined in accordance with Section 423(b)(3) of the Code. For
these purposes, the attribution rules of Section 424(d) of the Code shall apply
in determining the stock owners of such Employee. For purposes of a Non-Section
423-Offering, the provisions of Section 5(h) shall apply.
(m)        “Employee” means an employee of the Company or a Subsidiary or
Affiliate.
(n)        “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.
(o)        “Fair Market Value” means, unless the Committee determines otherwise,
on a given date (the “valuation date”), (i) if the Common Stock is listed on a
national securities exchange, the closing sales price of the Common Stock
reported on the primary exchange on which the Common Stock is listed and traded
on such date, or, if there are no such sales on that date, then on the last
preceding date on which such sales were reported or (ii) if the Common Stock is
not listed on a national securities exchange, then Fair Market Value will
determined by the Committee in good faith. No determination made with respect to
the Fair Market Value of the Common Stock subject to a Purchase Right shall be
inconsistent with Code Section 423 in the case of a Section 423 Offering.
(p)        “Grant Date” means the date of grant of a Purchase Right in
accordance with the terms of the Plan. The Grant Date shall be the Purchase
Period Start Date with respect to each Purchase Period.
 
(q)        “Offering” means a Section 423 Offering or a Non-Section 423 Offering
of a Purchase Right to purchase shares of Common Stock under the Plan during a
Purchase Period. Unless otherwise specified by the Committee, each Offering to
the Eligible Employees of the Company or a Designated Company shall be deemed a
separate Offering, even if the dates and other terms of the applicable Purchase
Periods of each such Offering are identical, and the provisions of the Plan will
separately apply to each such Offering. With respect to Section 423 Offerings,
the terms of each Offering need not be identical provided that the terms of the
Plan and an Offering together satisfy Code Section 423 of the Code and the
United States Treasury Regulations thereunder; a Non-Section 423 Offering need
not satisfy such regulations.
(r)        “Parent” means any present or future corporation which would be a
parent corporation as that term is defined in Code Section 424.
(s)        “Participant” means an Eligible Employee who is a participant in the
Plan.
(t)        “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
(u)        “Plan” means the Hilton 2019 Employee Stock Purchase Plan, as it may
be amended and/or restated.
(v)        “Purchase Date” means the date of exercise of a Purchase Right
granted under the Plan. The Purchase Date shall be the Purchase Period End Date
with respect to each Purchase Period.
(w)         “Purchase Period” means, unless otherwise determined by the
Committee, each six-month period during which an offering to purchase shares of
Common Stock is made to Eligible Employees pursuant to the Plan. There shall be
two Purchase Periods in each calendar year, with the first Purchase Period in a
year commencing on May 1 and ending on October 31, and the second Purchase
Period in a calendar year commencing on November 1 and ending on the following
April 30, unless otherwise determined by the Committee. Notwithstanding the
foregoing, the first Purchase Period after the Effective Date of the Plan shall
begin and end on the dates determined by the Committee or its designees in its
or their discretion. Further, the Committee shall have the power to change the
duration of Purchase Periods (including the Purchase Period Start Date and the
Purchase Period End Date for any Purchase Period) with respect to any Offering,
provided such change is announced a reasonable period of time prior to the
effective date of such change, and, provided further, that in no event shall a
Purchase Period be greater than 27 months.
(x)        “Purchase Period End Date” means the last day of each Purchase
Period. Unless otherwise determined by the Committee, the Purchase Period End
Dates shall be (i) April 30 of each year and (ii) October 31 of each year.
(y)        “Purchase Period Start Date” means the first day of each Purchase
Period. Unless otherwise determined by the Committee, the Purchase Period Start
Dates shall be (i) May 1 of each calendar year and (ii) November 1 of each
calendar year.
(z)        “Purchase Price” means the price per share of Common Stock subject to
a Purchase Right, as determined in accordance with Section 6(b).
(aa)        “Purchase Right” means an option granted hereunder which entitles a
Participant to purchase shares of Common Stock in accordance with the terms of
the Plan.
(bb)         “Related Corporation” means a Parent or Subsidiary as defined under
Code Section 424.
(cc)        “Securities Act” means the U.S. Securities Act of 1933, as amended.
(dd)        “Subsidiary” means any present or future corporation which is or
would be a “subsidiary corporation” of the Company as that term is defined in
Code Section 424.
(ee)        “Tax-Related Items” means any income tax, social insurance, payroll
tax, fringe benefit tax, payment on account or other tax-related items arising
in relation to a Participant’s participation in the Plan.
3.
Administration

(a)    The Plan shall be administered by the Committee, unless the Board elects
to assume administration of the Plan in whole or in part. References to the
“Committee” include the Board if it is acting in an administrative capacity with
respect to the Plan. Committee members shall be intended to qualify as
“independent directors” (or terms of similar meaning) if and to the extent
required under Applicable Law. However, the fact that a Committee member shall
fail to qualify as an independent director shall not invalidate any Purchase
Right or other action taken by the Committee under the Plan.
(b)        In addition to action by meeting in accordance with Applicable Law,
any action of the Committee may be taken by a written instrument signed by all
of the members of the Committee and any action so taken by written consent shall
be as fully effective as if it had been taken by a majority of the members at a
meeting duly held and called. Subject to the provisions of the Plan and
Applicable Law, the Committee shall have full and final authority, in its
discretion, to take any action with respect to the Plan, including, without
limitation, the following: (i) to establish, amend and rescind rules and
regulations for the administration of the Plan; (ii) to prescribe the form(s) of
any agreements or other instruments used in connection with the Plan; (iii) to
determine the terms and provisions of the Purchase Rights granted under the
Plan; (iv) determine eligibility and adjudicate all disputed claims filed under
the Plan, including whether Eligible Employees shall participate in a
Section 423 Offering or a Non-Section 423 Offering and which Subsidiaries and
Affiliates shall be Designated Companies participating in either a Section 423
Offering or a Non-Section 423 Offering; and (v) to construe and interpret the
Plan, the Purchase Rights, the rules and regulations, and the agreements or
other written instruments, and to make all other determinations necessary or
advisable for the administration of the Plan, including, without limitation, the
adoption of such Sub-Plans as are necessary or appropriate to permit the
participation in the Plan by Eligible Employees who are foreign nationals or
employed outside the United States, as further set forth in Section 3(c) below.
The determinations of the Committee on all matters regarding the Plan shall be
conclusive. Except to the extent prohibited by the Plan or Applicable Law, and
subject to such terms and conditions as may be established by the Committee, the
Committee may appoint one or more agents to assist in the administration of the
Plan and may delegate any part of its responsibilities and powers to any such
person or persons appointed by it. No member of the Board or Committee, as
applicable, shall be liable while acting as administrator for any action or
determination made in good faith with respect to the Plan or any Purchase Right
granted thereunder.
(c)        Notwithstanding any provision to the contrary in this Plan, the
Committee may adopt such Sub-Plans relating to the operation and administration
of the Plan to accommodate the specific requirements of local laws and
procedures for jurisdictions outside of the United States, the terms of which
Sub-Plans may take precedence over other provisions of this Plan, with the
exception of Section 4 hereof, but unless otherwise superseded by the terms of
such Sub-Plan, the provisions of this Plan shall govern the operation of such
Sub-Plan. To the extent inconsistent with the requirements of Code Section 423,
any such Sub-Plan shall be considered part of a Non-Section 423 Offering, and
Purchase Rights granted thereunder shall not be required by the terms of the
Plan to comply with Code Section 423. Without limiting the generality of the
foregoing, the Committee is authorized to adopt Sub-Plans for particular
non-U.S. jurisdictions that modify the terms of the Plan to meet applicable
local requirements regarding, without limitation, (i) eligibility to
participate, (ii) the definition of Compensation, (iii) the dates and duration
of Purchase Periods or other periods during which Participants may make
Contributions towards the purchase of shares of Common Stock, (iv) the method of
determining the Purchase Price and the discount from Fair Market Value at which
shares of Common Stock may be purchased, (v) any minimum or maximum amount of
Contributions a Participant may make during a Purchase Period or other specified
period under the applicable Sub-Plan, (vi) the treatment of Purchase Rights upon
a Change in Control or a change in capitalization of the Company, (vii) the
handling of payroll deductions, (viii) establishment of bank, building society
or trust accounts to hold Contributions, (ix) payment of interest,
(x) conversion of local currency, (xi) obligations to pay payroll tax,
(xii) determination of beneficiary designation requirements, (xiii) withholding
procedures and (xiv) handling of share issuances.
4.
Shares Subject to Plan: Limitations on Purchases and Purchase Rights

(a)        Shares Subject to Plan. The aggregate number of shares of Common
Stock available for the issuance of shares pursuant to the Plan is 4,000,000
shares, subject to adjustment pursuant to Section 10. Shares of Common Stock
distributed pursuant to the Plan shall be authorized but unissued shares,
treasury shares or shares purchased on the open market or by private purchase.
For avoidance of doubt, up to the maximum number of shares of Common Stock
reserved under this Section 4(a) may be used to satisfy purchases of shares
under Section 423 Offerings and any remaining portion of such maximum number of
Shares may be used to satisfy purchases of shares under Non-423 Offerings. The
Company hereby reserves sufficient authorized shares of Common Stock to provide
for the exercise of Purchase Rights granted hereunder. In the event that any
Purchase Right granted under the Plan expires unexercised or is terminated,
surrendered or canceled without being exercised, in whole or in part, for any
reason, the number of shares of Common Stock subject to such Purchase Right
shall again be available for issuance under the Plan and shall not reduce the
aggregate number of shares of Common Stock available for the grant of Purchase
Rights or issuance under the Plan as set forth in the Plan.
(b)        Limitations on Purchases and Purchase Rights. If, on a given Purchase
Period End Date, the number of shares of Common Stock with respect to which
Purchase Rights are to be exercised exceeds the number of shares then available
under the Plan, the Company shall make a pro rata allocation of the shares
remaining available for purchase in as uniform a manner as shall be practicable
and as it shall determine to be equitable, and in no event shall the number of
shares offered for purchase during any Purchase Period exceed the number of
shares then available under the Plan. In addition, the maximum number of shares
that may be purchased during any single Purchase Period shall not exceed 500,000
shares (subject to adjustment as provided in Section 10), and, if the number of
shares subject to Purchase Rights that would otherwise be granted during a
Purchase Period based on accumulated Contributions under Section 6(a) exceeds
500,000 shares, then the Company shall make a pro rata allocation of the number
of shares subject to each Participant’s Purchase Right for that Purchase Period
in as uniform a manner as practicable and as the Company shall determine to be
equitable, so as not to exceed the 500,000 share limitation for any Purchase
Period. Further, the maximum number of shares that may be purchased by any
single Participant during any Purchase Period shall not exceed 1,500 shares
(subject to adjustment as provided in Section 10), unless otherwise determined
by the Committee. In the event that any pro rata allocation is made pursuant to
this Section 4(b), any Contributions of a Participant not applied to the
purchase of shares during such Purchase Period shall be returned to such
Participant (without interest, unless otherwise required by Applicable Law).
Notwithstanding the foregoing, the Committee has authority, by resolution or
otherwise, to modify the foregoing limitation on the number of shares of Common
Stock that may be purchased by a Participant in any particular Purchase Period.
5.
Eligibility and Participation: Payroll Deductions

(a)        General. Purchase Rights may only be granted to Eligible Employees of
the Company or a Designated Company.
 
(b)        Initial Eligibility. Any Eligible Employee who has completed 90 days’
employment and is employed by the Company or a Designated Company will be
eligible to be a Participant during any Purchase Period that begins on or after
the end such 90-day period. An Employee who becomes an Eligible Employee on or
after a Purchase Period Start Date will not be eligible to participate in such
Purchase Period but may participate in any subsequent Purchase Period, provided
such Employee is still an Eligible Employee as of the Purchase Period Start Date
of such subsequent Purchase Period.
(c)        Leave of Absence. For purposes of participation in the Plan, a person
on leave of absence shall be deemed to be an Employee for the first 90 days of
such leave of absence and such Employee’s employment shall be deemed to have
terminated at the close of business on the 90th day of such leave of absence
unless such Employee shall have returned to regular full-time or part-time
employment (as the case may be) prior to the close of business on such 90th day
or unless such Employee has a right to reemployment that is guaranteed either by
statute or contract (including, for the avoidance of doubt, any guaranteed right
to reemployment provided under any non-US law, contract or policy). Termination
by the Company of any Employee’s leave of absence, other than termination of
such leave of absence on return to full-time or part-time employment, shall
terminate an Employee’s employment for all purposes of the Plan and shall
terminate such Employee’s participation in the Plan and right to exercise any
Purchase Right, unless such Employee has a right to reemployment that is
guaranteed either by statute or contract.
(d)        Commencement of Participation. An Eligible Employee shall become a
Participant by completing an authorization for Contributions on the form
provided by the Committee (and such other documents as may be required by the
Committee) and delivering such forms and documents to the Committee or an agent
designated by the Committee on or before the date set therefor by the Committee,
which date shall be prior to the Purchase Period Start Date for the applicable
Purchase Period. Contributions for a Participant during a Purchase Period shall
commence on the applicable Purchase Period Start Date when the authorization for
a Contribution becomes effective and shall continue for successive Purchase
Periods during which the Participant is eligible to participate in the Plan,
unless authorizations are withdrawn or participation is terminated, as provided
in Section 8.
(e)        Amount of Contributions: Determination of Compensation. At the time a
Participant files an authorization for Contributions, a Participant shall elect
to have deductions or other Contributions made from the Participant’s pay on
each payday while participating in a Purchase Period at a rate of not less than
1% nor more than 15% (in whole percentages only) of Compensation. Such
Compensation rates shall be determined by the Committee in a nondiscriminatory
manner consistent with the provisions of Code Section 423 in the case of a
Section 423 Offering.
(f)        Participant’s Account: No Interest. All Contributions made by a
Participant shall be credited to the Participant’s account under the Plan. A
Participant may not make any separate cash payment into such account unless
otherwise required by Applicable Law. In no event shall interest accrue on any
Contributions made by a Participant, unless otherwise required by Applicable
Law.
(g)        Changes in Payroll Deductions. A Participant may withdraw, terminate
or discontinue participation in the Plan as provided in Section 8, but no other
change can be made during a Purchase Period except as follows: (1) a Participant
may reduce the amount of Contributions for a Purchase Period one time during
such Purchase Period (no later than 30 days prior to the end of the Purchase
Period) and (2) to the extent necessary to comply with the limitation of Code
Section 423(b)(8), or Section 2(l), Section 4 and/or Section 12(a) of the Plan,
a Participant’s Contribution election may be decreased to 0% at any time during
a Purchase Period. In such event, Contributions shall continue at the newly
elected rate with respect to the next Purchase Period, unless otherwise provided
under the terms of the Plan or as otherwise determined by the Committee.
(h)        Special Eligibility Rules for Foreign Participants. Notwithstanding
the provisions of Section 2(l), Eligible Employees who are citizens or residents
of a foreign jurisdiction (without regard to whether they are also citizens of
the United States or resident aliens) may be excluded from the Plan or an
Offering if (i) the grant of a Purchase Right under the Plan or Offering to a
citizen or resident of the foreign jurisdiction is prohibited under Applicable
Law; or (ii) compliance with the Applicable Law would cause the Plan or Offering
to violate the requirements of Code Section 423. In the case of a Non-Section
423 Offering, an Eligible Employee (or group of Eligible Employees) may be
excluded from participation in the Plan or an Offering if the Committee has
determined, in its sole discretion, that participation of such Eligible
Employee(s) is not advisable or practicable for any reason. Further,
notwithstanding the provisions of Section 2(l), an Employee who does not
otherwise qualify as an Eligible Employee may, in the Committee’s discretion,
participate in a Non-Section 423 Offering if and to the extent required by
Applicable Law.
6.
Grant of Purchase Rights

(a)        Number of Shares Subject to Purchase Right. On the Purchase Period
Start Date of each Purchase Period, a Participant shall be granted a Purchase
Right to purchase on the Purchase Period End Date of such Purchase Period, at
the applicable Purchase Price, such number of shares of Common Stock as is
determined by dividing the amount of the Participant’s Contributions accumulated
as of the Purchase Period End Date and retained in the Participant’s account as
of the Purchase Period End Date by the applicable Purchase Price (as determined
in accordance with Section 6(b)); provided, however, that (i) no Participant may
purchase shares of Common Stock in excess of the limitations set forth in
Section 4(b) or Section 12(a), and the number of shares subject to a Purchase
Right shall be adjusted as necessary to conform to such limitations; and (ii) in
no event shall the aggregate number of shares deemed to be subject to Purchase
Rights during a Purchase Period exceed the number of shares then available under
the Plan or the number of shares available for any single Purchase Period (as
provided in Section 4) and the number of shares deemed to be subject to Purchase
Rights shall be adjusted as necessary to conform to these limitations. The Fair
Market Value of the shares of Common Stock shall be determined as provided in
Section 2(o) and 6(b), and a Participant’s Compensation shall be determined
according to Section 2(i).
 
(b)    Purchase Price. The Purchase Price per share of Common Stock purchased
with Contributions made during a Purchase Period for a Participant shall be
equal to 85% (or such greater percentage as may be determined by the Committee
prior to the commencement of any Purchase Period) of the lesser of (i) the Fair
Market Value of a share of Common Stock on the applicable Purchase Period End
Date or (ii) the Fair Market Value of a share of Common Stock on the applicable
Purchase Period Start Date; provided that in no event shall the Purchase Price
per share of Common Stock be less than the par value per share of the Common
Stock and provided further that the Committee may determine prior to a Purchase
Period to calculate the Purchase Price for such Purchase Period solely by
reference to the Fair Market Value of a share of Common Stock on the applicable
Purchase Period End Date or Purchase Period Start Date, or based on the greater
of such values (rather than the lesser of such values).
7.
Exercise of Purchase Rights

(a)        Automatic Exercise. Unless a Participant gives written notice to the
Company or an agent designated by the Company of withdrawal at least 30 days
prior to the end of the Purchase Period or terminates employment as hereinafter
provided, the Participant’s Purchase Rights for the purchase of shares of Common
Stock with Contributions made during any Purchase Period will be deemed to have
been exercised automatically on the Purchase Period End Date applicable to such
Purchase Period, for the purchase of the number of shares of Common Stock which
the accumulated Contributions in the Participant’s account at that time will
purchase at the applicable Purchase Price (but not in excess of the number of
shares for which Purchase Rights have been granted to the Participant pursuant
to Section 4 and Section 6(a)).
(b)        Termination of Purchase Right. A Purchase Right granted during any
Purchase Period shall expire on the earlier of (i) the date of termination of
the Participant’s employment or as otherwise required by Applicable Law, or
(ii) the end of the last day of the applicable Purchase Period.
(c)        Fractional Shares: Excess Amounts. Fractional shares will not be
issued under the Plan unless otherwise determined by the Committee. Any excess
Contributions in a Participant’s account which would have been used to purchase
fractional shares will be automatically re-invested in a subsequent Purchase
Period unless the Participant timely revokes the Participant’s authorization to
re-invest such excess amounts or the Company elects to return such Contributions
to the Participant. Except as permitted by the foregoing, any amounts that were
contributed but not applied toward the purchase of shares of Common Stock will
be carried forward to future Purchase Periods unless otherwise determined by the
Committee.
(d)        Share Certificates: Credit to Participant Accounts. As promptly as
practicable after the Purchase Period End Date of each Purchase Period, the
shares of Common Stock purchased by a Participant for the Purchase Period shall
be credited to such Participant’s account maintained by the Company, a stock
brokerage or other financial services firm designated by the Company or the
Participant or other similar entity, unless the Participant elects to have the
Company deliver to the Participant certificates for the shares of Common Stock
purchased upon exercise of the Participant’s Purchase Right. If a Participant
elects to have shares credited to the Participant’s account (rather than
certificates issued), a report will be made available to such Participant after
the close of each Purchase Period stating the entries made to such Participant’s
account, the number of shares of Common Stock purchased and the applicable
Purchase Price.
8.
Withdrawal: Termination of Employment

(a)        Withdrawal. A Participant may withdraw Contributions credited to the
Participant’s account during a Purchase Period at any time prior to the
applicable Purchase Period End Date by giving sufficient prior written notice to
the Committee or an agent designated by the Committee. All of the Participant’s
Contributions credited to the Participant’s account will be paid to the
Participant promptly (without interest, unless otherwise required by Applicable
Law) after receipt of the Participant’s notice of withdrawal, and no further
Contributions will be made from Compensation during such Purchase Period. The
Committee may, at its option, treat any attempt to borrow by an Employee on the
security of the Employee’s accumulated Contributions as an election to withdraw
such Contributions. A Participant’s withdrawal from any Purchase Period will not
have any effect upon the Participant’s eligibility to participate in any
succeeding Purchase Period or in any similar plan which may hereafter be adopted
by the Company. Notwithstanding the foregoing, however, if a Participant
withdraws during a Purchase Period, Contributions shall not resume at the
beginning of a succeeding Purchase Period unless the Participant is eligible to
participate and the Participant delivers to the Committee or an agent designated
by the Committee a new completed authorization form (and such other documents as
may be required by the Committee) and otherwise complies with the terms of the
Plan.
(b)        Termination of Employment: Participant Ineligibility. Upon
termination of a Participant’s employment for any reason (including but not
limited to termination due to death but excluding a leave of absence for a
period of less than 90 days or a leave of absence of any duration where
reemployment is guaranteed by either statute or contract), or in the event that
a Participant otherwise ceases to be an Eligible Employee, the Participant’s
participation in the Plan shall be terminated, unless otherwise required by
Applicable Law. In the event of a Participant’s termination of employment or in
the event that a Participant otherwise ceases to be an Eligible Employee, the
Contributions credited to the Participant’s account will be returned (without
interest, unless otherwise required by Applicable Law) to the Participant, or,
in the case of death, to a beneficiary duly designated on a form acceptable to
the Committee. Any unexercised Purchase Rights granted to a Participant during
such Purchase Period shall be deemed to have expired on the date of the
Participant’s termination of employment or the date the Participant otherwise
ceases to be an Eligible Employee (unless terminated earlier pursuant to
Section 7(b)), and no further Contributions will be made for the Participant’s
account.
 


9.
Transferability

No Purchase Right (or rights attendant to a Purchase Right ) may be transferred,
assigned, pledged or hypothecated (whether by operation of law or otherwise),
except as provided by will or the laws of descent and distribution, and no
Purchase Right will be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of a
Purchase Right, or levy of attachment or similar process upon the Purchase Right
not specifically permitted in the Plan, will be null and void and without
effect. A Purchase Right may be exercised during a Participant’s lifetime only
by the Participant.
10.
Dilution and Other Adjustments: Change in Control

(a)        Adjustments: Right to Issue Additional Securities. If there is any
change in the outstanding shares of Common Stock because of a merger, Change in
Control, consolidation, recapitalization or reorganization involving the
Company, or if the Board declares a stock dividend, stock split distributable in
shares of Common Stock or reverse stock split, other distribution (other than
ordinary or regular cash dividends) or combination or reclassification of the
Common Stock, or if there is a similar change in the capital stock structure of
the Company affecting the Common Stock (excluding conversion of convertible
securities by the Company and/or the exercise of warrants by their holders),
then the number and type of shares of Common Stock reserved for issuance under
the Plan shall be correspondingly adjusted, and the Committee shall, subject to
Applicable Law, make such adjustments to Purchase Rights (such as the number and
type of shares subject to a Purchase Right and the Purchase Price of a Purchase
Right or to any provisions of this Plan as the Committee deems equitable to
prevent dilution or enlargement of Purchase Rights or as may otherwise be
advisable. Nothing in the Plan, a Purchase Right or any related instrument shall
limit the ability of the Company to issue additional securities of any type or
class.
(b)        Change in Control. In addition, without limiting the effect of
Section 10(a), in the event of a Change in Control, the Committee’s discretion
shall include but shall not be limited to the authority to provide for any of,
or a combination of any of, the following: (i) each Purchase Right shall be
assumed or an equivalent option shall be substituted by the successor entity or
parent or subsidiary of such successor entity; (ii) a date selected by the
Committee on or before the date of consummation of such Change in Control shall
be treated as an Purchase Date and all outstanding Purchase Rights shall be
exercised on such date, (iii) all outstanding Purchase Rights shall terminate
and the accumulated Contributions will be refunded to each Participant upon or
prior to the Change in Control (without interest, unless otherwise required by
Applicable Law), or (iv) outstanding Purchase Rights shall continue unchanged.
11.
Stockholder Approval of Plan

The Plan is subject to the approval by the stockholders of the Company, which
approval shall be obtained within 12 months before or after the date of adoption
of the Plan by the Board. Amendments to the Plan shall be subject to stockholder
approval to the extent, if any, as may be required by Code Section 423 or other
Applicable Law.
12.
Limitations on Purchase Rights

Notwithstanding any other provisions of the Plan:
(a)        No Employee shall be granted a Purchase Right under the Plan which
permits the Employee’s rights to purchase stock under all employee stock
purchase plans (as defined in Code Section 423) of the Company and any Related
Corporation to accrue at a rate which exceeds $25,000 of fair market value of
such stock (determined at the time of the grant of such Purchase Right) for each
calendar year in which such Purchase Right is outstanding at any time in the
case of a Section 423 Offering. Any Purchase Right granted under the Plan shall
be deemed to be modified to the extent necessary to satisfy this Section 12(a).
(b)        In accordance with Code Section 423, all Employees granted Purchase
Rights under the Plan who are participating in a Section 423 Offering shall have
the same rights and privileges under the Plan, except that the amount of Common
Stock which may be purchased by any Employee under Purchase Rights granted
pursuant to the Plan shall bear a uniform relationship to the total compensation
(or the basic or regular rate of compensation) of all Employees. All rules and
determinations of the Committee in the administration of the Plan shall be
uniformly and consistently applied to all persons in similar circumstances.
13.
Amendment and Termination of the Plan and Purchase Rights

(a)        Amendment and Termination of Plan. The Plan may be amended, altered,
suspended and/or terminated at any time by the Board; provided, that approval of
an amendment to the Plan by the stockholders of the Company shall be required to
the extent, if any, that stockholder approval of such amendment is required by
Applicable Law.
(b)        Amendment and Termination of Purchase Rights. The Committee may
(subject to the provisions of Code Section 423 (for Section 423 Offerings) and
Section 13(a)) amend, alter, suspend and/or terminate any Purchase Right granted
under the Plan, prospectively or retroactively, but (except as otherwise
provided in Section 13(c)) such amendment, alteration, suspension or termination
of a Purchase Right shall not, without the written consent of a Participant with
respect to an outstanding Purchase Right, materially adversely affect the rights
of the Participant with respect to the Purchase Right.



 
(c)        Amendments to Comply with Applicable Law. Notwithstanding
Section 13(a) and Section 13(b), the following provisions shall apply:
(i) The Committee shall have unilateral authority, subject to the provisions of
Code Section 423 (for Section 423 Offerings), to amend the Plan and any Purchase
Right (without Participant consent) to the extent necessary to comply with
Applicable Law or changes to Applicable Law.
(ii) The Committee shall have unilateral authority to make adjustments to the
terms and conditions of Purchase Rights in recognition of unusual or
nonrecurring events affecting the Company or any Related Corporation, or the
financial statements of the Company or any Related Corporation, or of changes in
Applicable Law, or accounting principles, if the Committee determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
necessary or appropriate to comply with applicable accounting principles or
Applicable Law.
14.
Designation of Beneficiary

The Committee, in its discretion, may authorize a Participant to designate in
writing a person or persons as each such Participant’s beneficiary, which
beneficiary shall be entitled to the rights, if any, of the Participant in the
event of the Participant’s death to which the Participant would otherwise be
entitled. The Committee shall have discretion to approve the form or forms of
such beneficiary designations, to determine whether such beneficiary
designations will be accepted, and to interpret such beneficiary designations.
If a deceased Participant fails to designate a beneficiary, or if the designated
beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant, unless otherwise determined by the Committee.
15.
Miscellaneous

(a)        Compliance with Applicable Law. The Company may impose such
restrictions on Purchase Rights, shares of Common Stock and any other benefits
underlying Purchase Rights hereunder as it may deem advisable, including,
without limitation, restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities or other Applicable Law. Notwithstanding any other
Plan provision to the contrary, the Company shall not be obligated to issue,
deliver or transfer shares of Common Stock under the Plan or take any other
action, unless such delivery or action is in compliance with Applicable Law
(including but not limited to the requirements of the Securities Act). The
Company will be under no obligation to register shares of Common Stock or other
securities with the Securities and Exchange Commission or to effect compliance
with the exemption, registration, qualification or listing requirements of any
state securities laws, stock exchange or similar organization, and the Company
will have no liability for any inability or failure to do so. The Company may
cause a restrictive legend or legends to be placed on any certificate issued
pursuant to a Purchase Right hereunder in such form as may be prescribed from
time to time by Applicable Law or as may be advised by legal counsel.
(b)        No Obligation To Exercise Purchase Rights. The grant of a Purchase
Right shall impose no obligation upon a Participant to exercise such Purchase
Right.
(c)        Application of Funds. The proceeds received by the Company from the
sale of Common Stock pursuant to Purchase Rights will be used for general
corporate purposes.
(d)        Taxes. At any time a Participant incurs a taxable event as a result
of the Participant’s participation in the Plan, a Participant must make adequate
provision for any Tax-Related Items. Participants are solely responsible and
liable for the satisfaction of all Tax-Related Items, and the Company shall not
have any obligation to indemnify or otherwise hold any Participant harmless from
any or all of such Tax-Related Items. The Company shall have no responsibility
to take or refrain from taking any actions in order to achieve a certain tax
result for a Participant or any other person.
In their sole discretion, the Company or, as applicable, the Designated Company
that employs the Participant, may, unless the Committee determines otherwise,
satisfy their obligations to withhold Tax-Related Items by (i) withholding from
the Participant’s compensation, (ii) repurchasing a sufficient whole number of
shares of Common Stock issued following exercise having an aggregate Fair Market
Value sufficient to pay the Tax-Related Items required to be withheld with
respect to the shares of Common Stock, (iii) withholding from proceeds from the
sale of shares of Common Stock issued upon exercise, either through a voluntary
sale or a mandatory sale arranged by the Company, or (iv) any other method
deemed acceptable by the Committee.
(e)        Right to Terminate Employment. Nothing in the Plan, a Purchase Right
or any agreement or instrument related to the Plan shall confer upon an Employee
the right to continue in the employment of the Company, any Related Corporation
or Affiliate or affect any right which the Company, any Related Corporation or
Affiliate may have to terminate the employment of such Employee. Except as
otherwise provided in the Plan or under Applicable Law, all rights of a
Participant with respect to Purchase Rights granted hereunder shall terminate
upon the termination of employment of the Participant.
(f)        Rights as a Stockholder. No Participant or other person shall have
any rights as a stockholder unless and until certificates for shares of Common
Stock are issued to the Participant or credited to the Participant’s account on
the records of the Company or a designee.
 
(g)        Notices. Every direction, revocation or notice authorized or required
by the Plan shall be deemed delivered to the Company (i) on the date it is
personally delivered to the Company at its principal executive offices or
(ii) three business days after it is sent by registered or certified mail,
postage prepaid, addressed to the Secretary at such offices, and shall be deemed
delivered to an Eligible Employee (i) on the date it is personally delivered to
the Eligible Employee or (ii) three business days after it is sent by registered
or certified mail, postage prepaid, addressed to the Eligible Employee at the
last address shown for the Eligible Employee on the records of the Company or of
any Related Corporation or Affiliate.
(h)        Governing Law. All questions pertaining to the validity, construction
and administration of the Plan and Purchase Rights granted hereunder shall be
determined in conformity with the laws of the State of Delaware, without regard
to the principles of conflicts of laws, to the extent not inconsistent with Code
Section 423 (for Section 423 Offerings) or other applicable federal laws of the
United States.
(i)        Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
(j)        Gender and Number. Except where otherwise indicated by the context,
words in any gender shall include any other gender, words in the singular shall
include the plural and words in the plural shall include the singular.
(k)        Rules of Construction. Headings are given to the sections of the Plan
solely as a convenience to facilitate reference.
(l)        Successors and Assigns. The Plan shall be binding upon the Company,
its successors and assigns, and Participants, their executors, administrators
and permitted transferees and beneficiaries.
(m)        Purchase Right Documentation. The grant of any Purchase Right under
the Plan shall be evidenced by such documentation, if any, as may be determined
by the Committee or its designee. Such documentation may state terms, conditions
and restrictions applicable to the Purchase Right and may state such other
terms, conditions and restrictions, including but not limited to terms,
conditions and restrictions applicable to shares of Common Stock or other
benefits subject to a Purchase Right, as may be established by the Committee.
(n)        Uncertificated Shares. Notwithstanding anything in the Plan to the
contrary, to the extent the Plan provides for the issuance of stock certificates
to reflect the issuance of shares of Common Stock, the issuance may, in the
Company’s discretion, be effected on a non-certificated basis, to the extent not
prohibited by the Company’s certificate of incorporation or bylaws or by
Applicable Law.
(o)        Compliance with Recoupment, Ownership and Other Policies or
Agreements. Notwithstanding anything in the Plan to the contrary and subject to
the provisions of Code Section 423 (for Section 423 Offerings), the Committee
may, at any time (during or following termination of employment or service for
any reason), determine that a Participant’s rights, payments and/or benefits
with respect to a Purchase Right (including but not limited to any shares issued
or issuable with respect to a Purchase Right) shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any other conditions applicable to a Purchase Right. Such
events may include, but shall not be limited to, termination of employment for
cause, violation of policies of the Company or a Related Corporation or
Affiliate, breach of non-solicitation, non-competition, confidentiality,
non-disparagement or other covenants, other conduct by the Participant that is
determined by the Committee to be detrimental to the business or reputation of
the Company, any Related Corporation or Affiliate, and/or other circumstances
where such reduction, cancellation, forfeiture or recoupment is required by
Applicable Law. In addition, without limiting the effect of the foregoing, as a
condition to the grant of a Purchase Right or receipt or retention of shares of
Common Stock, cash or any other benefit under the Plan, (i) the Committee may,
at any time, require that a Participant comply with any compensation recovery
(or “clawback”), stock ownership, stock retention or other policies or
guidelines adopted by the Company, a Related Corporation or Affiliate, each as
in effect from time to time and to the extent applicable to the Participant, and
(ii) each Participant shall be subject to such compensation recovery,
recoupment, forfeiture or other similar provisions as may apply under Applicable
Law.
(p)        Plan Controls. Unless the Committee determines otherwise, in the
event of a conflict between any term or provision contained in the Plan and an
express term contained in any documentation related to the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
(q)        Administrative Costs. The Company or a Related Corporation or
Affiliate will pay the expenses incurred in the administration of the Plan other
than any fees or transfer, excise or similar taxes imposed on the transaction
pursuant to which any shares of Common Stock are purchased. The Participant will
pay any transaction fees, commissions or similar costs on any sale of shares of
Common Stock and may also be charged the reasonable costs associated with
issuing a stock certificate or similar matters.
(r)        Notice of Disqualifying Disposition. Each Participant who
participates in a Section 423 Offering and is subject to taxation in the United
States shall give the Company prompt written notice of any disposition or other
transfer of shares of Common Stock acquired pursuant to the exercise of a
Purchase Right granted under the Plan if such disposition or transfer is made
within two years after the Grant Date or within one year after the Purchase
Date.  


16.
Code Section 409A: Tax Qualification.

Purchase Rights to purchase shares of Common Stock granted under a Section 423
Offering are exempt from the application of Code Section 409A and Code
Section 457A. In furtherance of the foregoing and notwithstanding any provision
in the Plan to the contrary, if the Committee determines that a Purchase Right
granted under the Plan may be subject to Code Section 409A or Code Section 457A
or that any provision in the Plan would cause a Purchase Right under the Plan to
be subject to Code Section 409A or Code Section 457A, the Committee may amend
the terms of the Plan and/or of an outstanding Purchase Right granted under the
Plan, or take such other action the Committee determines is necessary or
appropriate, in each case, without the Participant’s consent, to exempt any
outstanding Purchase Right or future Purchase Right that may be granted under
the Plan from or to allow any such Purchase Rights to comply with Code
Section 409A or Code Section 457A, but only to the extent any such amendments or
action by the Committee would not violate Code Section 409A or Code
Section 457A. Notwithstanding the foregoing, the Company shall not have any
obligation to indemnify or otherwise protect the Participant from any obligation
to pay any taxes, interest or penalties pursuant to Code Section 409A or Code
Section 457A. The Company makes no representation that the Purchase Right to
purchase shares of Common Stock under the Plan is compliant with Code
Section 409A or Code Section 457A.




1

